ORDER Petition of Neal J. Gleason for Voluntary Revocation of License to Practice Law.

During an investigation of his alleged unprofessional conduct, Attorney Neal J. Gleason filed with the Board of Attorneys Professional Responsibility, pursuant to SCR 21.10(1), a petition for the revocation of his license to practice law in Wisconsin. In that petition, Attorney Gleason stated that he could not successfully defend against the allegations that he had converted to his own use funds belonging to an estate in which he was acting as personal representative and attorney. Attorney Gleason also stated that he suffers from a continuing medical disability which renders his continued practice of law a potential danger to the interests of his clients and to the public. In his petition Attorney Gleason also stated that he has discontinued the practice of law.
The Board filed its report with the court on May 17, 1985, in which it recommends that the court grant the petition. The Board stated that Attorney Gleason had withdrawn $3,790.50 from the estate and had repaid $1,442.00 of that amount.
*200IT IS ORDERED that the license of Neal J. Gleason to practice law in Wisconsin is revoked, effective the date of this order.